                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

                                         CASE NO.:

 JACOB BYFIELD,

         Plaintiff,

 vs.

 TESCO EQUIPMENT, LLC,
 a Foreign Limited Liability Company,

         Defendant.
                                  ____        /

                        COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, JACOB BYFIELD (“Mr. Byfield” or “Plaintiff”), by and through his undersigned

counsel, files this Amended Complaint against Defendant, TESCO EQUIPMENT, LLC

(“Defendant” or “TE”), a Florida profit corporation, and states as follows:

       1.       Plaintiff brings this action for violation of Florida’s Private Whistleblower Act,

Section 448.102, Florida Statutes (“FWA”) and for disability discrimination and retaliation in

violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”) and the Florida

Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

       2.       Plaintiff is seeking damages including back pay, front pay, compensatory damages,

punitive damages, declaratory relief, and his attorneys’ fees and costs.

                                                   PARTIES

       3.       Plaintiff is an adult individual who performed services for Defendant’s company in

Broward County, Florida.
       4.      Defendant is a foreign limited liability company that operates and conducts

business in Broward County, Florida, and is therefore within the jurisdiction of this Court.

       5.      Plaintiff, a disabled male, is protected by the ADA and the FCRA because:

                a.     He suffered discrimination on the basis of his disability/handicap,

       and/or perceived disability/handicap by Defendant; and

                b.     He was retaliated against and suffered an adverse employment action

       based on his disability/handicap, or Defendant’s perception that he was

       disabled/handicapped, and his objections to the discrimination he was forced to endure

       based on his disability.

        6.     Defendant was at all material times an “employer” as defined by the ADA and the

FCRA as it employed in excess of fifteen (15) employees.

       7.      Defendant, at all times material to this Complaint, employed ten (10) or more

employees, and is a covered employer as defined by FWA.

                                  JURISDICTION AND VENUE

       8.      This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28 U.S.C. §

1331 as they arise under 42 U.S.C. § 12101, et seq.

       9.      This Court has supplemental jurisdiction over Plaintiff’s FWA and FCRA claims,

as they arise out of the same operative facts and circumstances as his ADA claims.

       10.     The illegal conduct complained of and the resultant injury occurred within Broward

County Florida, and the proper venue for this case is therefore the Fort Lauderdale Division of the

Southern District of Florida.

                                  CONDITIONS PRECEDENT

       11.     On or about May 22, 2019, Plaintiff timely dual-filed a Charge of Discrimination
with the Equal Employment Opportunity Commission (“EEOC”), and the Florida Commission on

Human Relations (“FCHR”).

       12.     On January 10, 2020, the EEOC mailed Plaintiff a Notice of Right to Sue against

Defendant, giving Plaintiff the right to bring a civil action on his disability discrimination claims

within ninety (90) days of his receipt of the same.

       13.     More than one-hundred-and-eighty (180) days have passed since the filing of

Plaintiff’s FCRA claims, rendering Plaintiff’s FCRA claims ripe for filing.

       14.     Plaintiff timely files this action within the applicable period of limitations against

Defendant, and has complied with all administrative prerequisites.

       15.     All conditions precedent to this action have been satisfied and/or waived.

                                   STATEMENT OF FACTS

       16.     Mr. Byfield worked for TE as a Welder from 1987 until his unlawful termination

on August 1, 2018.

       17.      During his very lengthy tenure, Plaintiff was an excellent employee, with no

significant history of non-ADA/FCRA related attendance, performance, or disciplinary issues.

       18.     Unfortunately, during his tenure, TE never provided Mr. Byfield with appropriate

respiratory equipment or other personal protective equipment (“PPE”) to prevent smoke and paint

fumes from damaging his respiratory system.

       19.     When Mr. Byfield performed his welding duties, he regularly inhaled noxious

smoke, which made it difficult for him to breathe normally.

       20.     The Occupational Safety and Health Administration (“OSHA”) regulations require

that all employers must provide respirators and other appropriate PPE to employees when it is
necessary to protect their health against contaminated air (including, for example, heavy dust,

fumes, gases, and mist) in the workplace.    See 29 C.F.R. § 1910.134, et seq.

         21.   Due to the heavy amount of gases, dusts, fog, fumes, mists, smokes, sprays, and

vapors, etc., generated regularly on Defendant’s premises, Mr. Byfield and his co-workers at all

times relevant required said PPE and respirators.

         22.   Compounding these problems, TE regularly required painters to work

simultaneously and in close proximity to welders such as Mr. Byfield, forcing Mr. Byfield and

other welders to inhale paint fumes too.

         23.   In late May of 2018, Mr. Byfield objected to his supervisors at TE that TE’s actions

violated, inter alia, 29 C.F.R. § 1910.134, et seq.

         24.    The foregoing objections constituted protected activity under Section 448.102(3),

Florida Statutes.

         25.   On June 6, 2018, Mr. Byfield experienced extreme shortness of breath and had to

leave work to visit his physician.

         26.   Mr. Byfield’s physician performed an EKG upon Mr. Byfield, and inspected his

lungs. Shocked by his depleted oxygen levels, the physician sent Mr. Byfield to the emergency

room at a nearby hospital because she feared that Mr. Byfield had a serious and possibly life-

threatening condition.

         27.   At the hospital, Mr. Byfield was found to have a large amount of fluid inside his

lungs.

         28.   Treating physicians at the hospital emergency room even commented that Mr.

Byfield was “drowning in fluids” linked to his working conditions at TE.
        29.    Mr. Byfield was then referred to a cardiologist and scheduled for an appointment

in mid-June of 2018.

        30.    Mr. Byfield, in the mean time, disclosed his disability to TE, and attempted to

engage TE in a conversation about reasonable accommodation for his disability, but TE refused to

participate in the conversation or offer any accommodation for same.

        31.    Mr. Byfield’s cardiologist rushed Mr. Byfield into an emergency room in order to

have an emergency surgery to have fluid drained from his lungs and from around his heart.

        32.    After this procedure, Mr. Byfield was diagnosed with a large pericardial effusion

with increasing shortness of breath and bilateral infiltrates.

        33.    Mr. Byfield promptly informed TE of his diagnosis, and again objected to TE that

its actions violated, inter alia, 29 C.F.R. § 1910.134, et seq., and further objected to Defendant’s

unlawful refusal to accommodate his disability, and/or its discrimination against him based on his

disability.

        34.    The foregoing objections constituted protected activity under Section 448.102(3),

Florida Statutes.

        35.    Unfortunately, on June 18, 2018, Mr. Byfield had to undergo another surgery

because he was hemorrhaging internally.

        36.    Mr. Byfield informed TE of these new complications of his disability.

        37.    Mr. Byfield was discharged from the hospital on June 29, 2018.

        38.    Mr. Byfield reached out to TE to plan his eventual return to work.

        39.    On June 27, 2018, TE secretary, Joan, called Mr. Byfield’s wife and informed her

that TE was going to terminate Mr. Byfield’s employment, effective August 1, 2018.
         40.     Joan told Mr. Byfield’s wife that the reason for TE’s termination of Mr. Byfield’s

 employment was his temporary inability to work while recovering from his procedures and

 treatment.

         41.     Plaintiff was fired in short temporal proximity to his objections.

         42.     Under Florida law, terminating an employee for objecting to a violation of law,

rule, or Regulation, or the employee’s reasonable belief that said conduct violates same, is a

violation of the FWA. See Aery v. Wallace Lincoln–Mercury, LLC, 118 So.3d 904, 916 (Fla. 4th

DCA 2013) (To establish a violation of the Florida Whistleblower law, an employee must establish

that: (1) he objected to or refused to participate in an illegal activity, policy, or practice, or what he

reasonably believed to be illegal; (2) he suffered an adverse employment action; and (3) the adverse

employment action was causally linked to his objection or refusal). All of the above elements are

met here.

         43.     The timing of Plaintiff’s objections and his resulting termination creates a close

 temporal proximity between the two events.

         44.     Given the timing of Defendant’s adverse employment action, along with the

 surrounding circumstances, Defendant terminated Plaintiff’s employment without good cause and

 because Plaintiff reported/objected to Defendant’s violations of the law, or what he reasonably

 believed to be a violation of law. See Florida Statute, Section 448.102(3).

         45.     Shortly before Mr. Byfield’s termination, he disclosed his disability to TE

 management.

         46.     Mr. Byfields’ health condition certainly is considered a protected disability under the

 ADA and the FCRA.

         47.     Plaintiff was qualified to perform the essential functions of his position, but TE
believed that due to his disability, Plaintiff could not continue his employment with Defendant.

        48.    The ADA and the FCRA require an employer to provide its disabled employees with

reasonable accommodation, if such reasonable accommodation would allow that employee to

perform the essential functions of his or her job, unless doing so would impose an undue hardship.

See Smith v. Avatar Properties, Inc., 714 So. 2d 1103, 1107 (Fla. 5th DCA 1998).

        49.     Defendant failed to accommodate, let alone offer to accommodate, Plaintiff’s

disability and related symptoms.

        50.    Defendant’s actions are the exact type of unfair employment practices that the ADA

and the FCRA wer intended to prevent.

        51.    Defendant did not have a good faith basis for its actions.

        52.    The facts surrounding Plaintiff’s termination create a strong inference of disability

discrimination and retaliation in violation of the ADA and the FCRA.

        53.    TE was aware of Mr. Byfield’s ADA- and FCRA-protected medical condition and his

need for accommodation.

        54.    Defendant, however, being well aware of Plaintiff’s disability, surgeries, and

treatment, discriminated and retaliated against Plaintiff for requesting reasonable accommodation for

same.

        55.    In short, despite the availability of reasonable accommodation under the ADA and the

FCRA, and despite the fact that Mr. Byfield would not be prevented by his disability to any

appreciable degree in performing the duties of a Welder, TE discriminated and retaliated against Mr.

Byfield based solely upon his disability.

        56.    Mr. Byfield is an individual with a disability who, with minimal reasonable

accommodation, was fully capable of performing the essential functions of his job as a Welder, and
had indeed done so for decades.

        57.     The reasonable accommodation of some unpaid leave to recover from his procedures

and the provision of PPE already mandated by OSHA would have permitted Mr. Byfield to perform

his job duties and would have imposed no undue hardship on Defendant.

        58.     By reason of the foregoing, Defendant’s actions, and inactions, affected the “terms,

conditions, or privileges” of Plaintiff’s employment as envisioned by the ADA and the FCRA.

        59.     “Reasonable accommodation” under the ADA and the FCRA may include “job

restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or

modification of equipment or devices . . . and other similar accommodations.” 42 U.S.C. §

12111(9)(B).

        60.     At all times material hereto, Plaintiff was ready, willing, and able to perform his job

duties and otherwise qualified for his position, with reasonable accommodation.

        61.     Defendant perceived Plaintiff as being “disabled,” and therefore unable to perform the

essential positions of his position, despite the fact that Plaintiff had performed them for decades, and

could perform same with reasonable accommodation.

        62.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

life activity, but was treated by Defendant as if it did.

        63.     Pleading in the alternative, Plaintiff’s medical condition constituted an impairment

that limited a major life activity only because of Defendant’s attitude toward the impairment.

        64.     Defendant has no non-discriminatory, non-retaliatory rationale for terminating

Plaintiff’s employment.

        65.     Plaintiff was a disabled individual, or otherwise perceived as disabled by Defendant,

during his employment. Therefore, he is a member of protected classes as envisioned by the ADA
and the FCRA.

        66.      Plaintiff suffered sufficiently severe and pervasive treatment, and ultimately

termination, because of his disability and/or “perceived disability.”

        67.      Plaintiff’s termination constitutes an adverse action as defined by the ADA and the

FCRA.

        68.      As a result of this conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which he is entitled.

        69.      At all material times hereto, Plaintiff was ready, willing and able to perform his job

duties with, or without reasonable accommodation.

        70.      Defendant does not have a non-discriminatory, non-retaliatory rationale for allowing

and participating in the discrimination and termination suffered by Plaintiff.

        71.      Any reason provided by Defendant for Plaintiff’s termination is a pretext and cover-

up for illegal retaliation.

        72.      Plaintiff has suffered damages as a result of Defendant’s conduct.

        73.      Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to represent

her in the litigation and has agreed to pay the firm a reasonable fee for its services.

        COUNT I - FLORIDA’S PRIVATE WHISTLEBLOWER ACT – UNLAWFUL
                                RETALIATION

        74.      Plaintiff realleges and incorporates all allegations contained within Paragraphs 1

through 4, 7 through 10, 14 through 24, 33, 38 through 44, 51, 68, and 71 through 73 of the Complaint

as if fully set forth herein.

        75.      On August 1, 2018, Defendant illegally terminated Plaintiff from his employment in

violation of Section 448.102 (3), Florida Statutes.
        76.     Plaintiff’s employment was terminated for no reason other than Plaintiff objecting to

illegal activity, or what he reasonably believed to be illegal activity in violation of Section 448.102(3),

Florida Statutes.

        77.     Plaintiff objected to a violation of a law, or what he reasonably believed to be a

violation of law, and was terminated as a direct result of same, which constitutes a violation of the

FWA.

        78.     As a result of Defendant’s intentional, willful and unlawful actions, Plaintiff has

suffered damages, including but not limited to lost wages, lost benefits, lost employment status, as

well as humiliation, pain and suffering and other monetary and non-monetary losses.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, and emotional

distress damages, as well as his costs and attorneys’ fees, declaratory and injunctive relief, and such

other relief as is deemed proper by this Court.

                      COUNT II- DISABILITY DISCRIMINATION IN
                    VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

        79.     Plaintiff realleges and adopts the allegations contained in paragraphs 1 through 6,

8 through 22, 25 through 33, 35 through 41, 43, and 45 through 73 of the Complaint as if fully set

forth in this Count.

        80.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the Florida Civil Rights Act, Chapter 760, Florida

Statutes.

        81.     The discrimination to which Plaintiff was subjected was based on his disability, or

Defendant’s perception that Plaintiff was disabled.

        82.     Defendant unlawfully terminated Plaintiff based on his medical condition and
disability, and/or perceived disability.

        83.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward

him.

        84.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant,

in order to deter it, and others, from such conduct in the future.

        85.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to Section 760.11(5), Florida Statutes.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other relief as is deemed proper by this Court.

                       COUNT III – DISABILITY RETALIATION IN
                    VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

        86.     Plaintiff realleges and adopts the allegations contained in Paragraphs 1 through 6,

8 through 22, 25 through 33, 35 through 41, 43, and 45 through 73 of the Complaint as if fully set

forth in this Count.

        87.     Plaintiff was terminated within close temporal proximity of his objection to

Defendant that he felt he was being discriminated against based on his disability.

        88.     Plaintiff’s objections constituted protected activity under the FCRA.

        89.     Plaintiff was terminated as a direct result of his objections to what he reasonably

believed to be disability discrimination.

        90.     Plaintiff’s objections to Defendant’s illegal conduct, and his termination, are

causally related.
        91.     Defendant’s stated reasons for Plaintiff’s termination are a pretext.

        92.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        93.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        94.     Plaintiff is entitled to recover his reasonable attorneys’ fees and litigation expenses

pursuant to Section 760.11(5), Florida Statutes.

        95.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other relief as is deemed proper by this Court.

                   COUNT IV – DISABILITY DISCRIMINATION IN
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        96.     Plaintiff realleges and adopts the allegations contained in Paragraphs 1 through 6,

8 through 22, 25 through 33, 35 through 41, 43, and 45 through 73 of the Complaint as if fully set

forth in this Count.

        97.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the ADA.
        98.     The discrimination to which Plaintiff was subjected was based on his disability

and/or perceived disability.

        99.     Defendant unlawfully terminated Plaintiff based on his medical condition and

disability, and/or perceived disability.

        100.    Plaintiff has suffered damages as a result of Defendant’s unlawful conduct towards

him.

        101.    The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant,

in order to deter it, and others, from such conduct in the future.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other relief as is deemed proper by this Court.

                      COUNT V – DISABILITY RETALIATION IN
               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        102.    Plaintiff realleges and adopts the allegations contained in Paragraphs 1 through 6,

8 through 22, 25 through 33, 35 through 41, 43, and 45 through 73 of the Complaint as if fully set

forth in this Count.

        103.    Plaintiff was terminated within close temporal proximity of his objection to

Defendant that he felt he was being discriminated against based on his disability.

        104.    Plaintiff’s objections constituted protected activity under the ADA.

        105.    Plaintiff was terminated as a direct result of his objections to what he reasonably

believed to be disability discrimination.
        106.    Plaintiff’s objections to Defendant’s illegal conduct, and his termination, are

causally related.

        107.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

        108.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        109.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        110.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as his costs and attorneys’ fees, declaratory and

injunctive relief, and such other relief as is deemed proper by this Court.

                                   DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.



        Dated this 25th day of March, 2020.

                                                 Respectfully Submitted,

                                                 By: /s/ Noah E. Storch
                                                 Noah E. Storch, Esq.
                                                 Florida Bar No. 0085476
                                                 RICHARD CELLER LEGAL, P.A.
                                                 10368 W. State Rd. 84 Suite 103
Davie, FL 33324
Telephone: (866) 344-9243
Facsimile: (954) 337-2771
E-mail: noah@floridaovertimelawyer.com

Attorneys for Plaintiff
